Exhibit 10.2

WAIVER

This WAIVER, dated as of February 14, 2013 (this “Waiver”), to the Amended and
Restated Senior Secured Term Loan Agreement, dated as of December 22, 2011 (as
amended by Waiver and Amendment No. 1, dated as of October 26, 2012, as further
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among Orchard Supply Hardware LLC, a Delaware
limited liability company (“Borrower”), Orchard Supply Hardware Stores
Corporation, a Delaware corporation (“Holdings”), the other Guarantors party
thereto, the Term Lenders party thereto from time to time, JPMorgan Chase Bank,
N.A. as Term Administrative Agent (the “Administrative Agent”), as Collateral
Agent, and as Sole Bookrunning Manager and Sole Lead Arranger. Capitalized terms
used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement.

RECITALS:

WHEREAS, Borrower, the Administrative Agent and the Term Lenders entered into
the Credit Agreement;

WHEREAS, Borrower has requested that the Required Term Lenders agree to waive
and amend certain provisions of the Credit Agreement as set forth herein; and

WHEREAS, the Required Term Lenders have agreed to waive certain provisions of
the Credit Agreement, in the manner, and on the terms and conditions, provided
for herein.

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION I. WAIVER

Subject to the satisfaction of the conditions precedent set forth in Section II,
effective as of (i) February 2, 2013, with respect to the Defaults and Events of
Default set forth in clause (a) below, and (ii) the Effective Date, with respect
to the Defaults and Events of Default set forth in clause (b) below, the
Required Term Lenders hereby waive:

 

  a)

the Defaults or Events of Default which would otherwise occur under Sections
5.10 and 5.02(a) of the Credit Agreement as a result of the failure by the
Borrower to comply with the Maximum Adjusted Leverage Ratio covenant contained
in Section 5.10 of the Credit Agreement for the fiscal quarters ending
February 2, 2013 and May 4, 2013; and

 

  b)

the Defaults or Events of Default which would otherwise occur under Sections
5.01(a) and 5.02(a) of the Credit Agreement as a result of the delivery of a
qualified opinion by Holdings’ independent public accountants, with respect to
the financial statements delivered for the fiscal year ending February 2, 2013;
provided that any qualification thereto shall solely relate to the ability of
the Borrower to continue as a going concern and shall not relate to the scope of
audit or any other matters.



--------------------------------------------------------------------------------

SECTION II. CONDITIONS PRECEDENT TO EFFECTIVENESS AND CONTINUED EFFECTIVENESS

 

  a)

The effectiveness of the waivers set forth in Section I hereof are subject to
the satisfaction, or waiver, of the following conditions on or prior to the date
hereof (the “Effective Date”) and the continuing satisfaction of any such
conditions on or after the Effective Date, to the extent applicable, whereupon
this Waiver shall be effective as set forth in Section I above:

 

  i.

Borrower, the other Loan Parties and the Required Term Lenders shall have
indicated their consent by the execution and delivery of the signature pages
hereof to Administrative Agent;

 

  ii.

Administrative Agent and the Term Lenders shall have received a copy of the
amendment to the ABL Credit Agreement, dated February 11, 2013, pursuant to
which the ABL Lenders have agreed to extend additional credit to the Borrowers
in an amount not to exceed $17,500,000;

 

  iii.

Borrower shall have paid to the Administrative Agent, for distribution to each
Lender which has consented to this Waiver by delivering an executed signature
page hereto, irrespective of whether such consent is delivered prior to or after
the Effective Date, a fee equal to 0.50% of the aggregate Term Loans of each
such consenting Lender as of the date hereof;

 

  iv.

Upon execution of a non-disclosure and confidentiality agreement substantially
in the form of Exhibit A hereto between the Borrower and/or Holdings and each of
the Administrative Agent and each of the Term Lenders that requests confidential
information to which it is not otherwise entitled to receive under the Credit
Agreement, Administrative Agent and such Term Lenders shall have received such
other documents and information including, without limitation, operational and
financial performance information and projections regarding the Loan Parties and
the Credit Agreement as Administrative Agent or any such Term Lender may
reasonably request;

 

  v.

In furtherance of and not in limitation of the foregoing; the Borrower shall
promptly take all reasonable actions (including, without limitation, with
respect to limiting certain discretionary payments, limiting the making of
unbudgeted capital expenditures or utilizing certain proceeds) and deliver all
documents and information (including, without limitation, conference calls with
management and/or the companies professional advisors, in-person meetings and
other correspondence) that the Borrower has agreed from time to time to perform
or provide to the Term Lenders;

 

  vi.

Borrower shall have paid the Administrative Agent for all reasonable
out-of-pocket expenses incurred by it on or prior to the date hereof in
connection with the negotiation and preparation of this Waiver, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent;

 

  vii.

Borrower shall have paid and shall promptly pay (but in any event not later than
five Business Days following receipt of an invoice therefor) the Term Lenders
for the reasonable fees, charges and disbursements of (i) Dechert



--------------------------------------------------------------------------------

 

LLP, counsel for the Term Lenders, and (ii) one financial advisor for the Term
Lenders, in each case incurred both prior to and following the date hereof in
connection with and/or relating to the negotiation and preparation of this
Waiver and the administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of or other matters pertaining to the
Loan Documents; and

 

  viii.

Borrower shall promptly take all actions reasonably requested by the Term
Lenders to appoint a replacement Administrative Agent reasonably acceptable to
the Required Term Lenders;

 

  b)

Notwithstanding the foregoing, the effectiveness of the waiver set forth in
Section I(a) shall terminate if Borrower shall have failed to (i) perform any
obligation required to be performed by or on behalf of the Borrower on or after
the Effective Date pursuant to Section II(a) or (ii) deliver to the Term
Administrative Agent a business plan of the Borrower on or prior to 5:00 p.m.
Eastern time on March 6, 2013.

SECTION III. REPRESENTATIONS AND WARRANTIES

 

  a)

Corporate Power and Authority. Each Loan Party has all requisite corporate power
and authority to enter into this Waiver and to carry out the transactions
contemplated hereby and perform its obligations hereunder.

 

  b)

Authorization of Agreements. The execution and delivery of this Waiver and the
performance of its obligations hereunder have been duly authorized by all
necessary corporate or limited liability company (as applicable) action on the
part of each Loan Party.

 

  c)

Governmental Consents. No action, consent or approval of, registration or filing
with or any other action by any Governmental Authority is required in connection
with the execution, delivery and performance by each Loan Party of this Waiver.

 

  d)

Binding Obligation. This Waiver has been duly executed and delivered by each
Loan Party and each of the Waiver and the other Loan Documents constitutes a
legal, valid and binding obligation of each Loan Party, enforceable against each
Loan Party in accordance with its respective terms, except as enforceability may
be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting creditors’ rights generally and except as enforceability
may be limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).



--------------------------------------------------------------------------------

  e)

Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in the Credit Agreement are and will be
true, correct and complete in all material respects (except to the extent any
such representation and warranty itself is qualified by “materiality,” “Material
Adverse Effect” or similar qualifer, in which case, it shall be true and correct
in all respects), after giving effect to the waiver herein, on and as of the
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects (except to the extent any such representation and warranty itself is
qualified by “materiality,” “Material Adverse Effect” or similar qualifer, in
which case, it shall be true and correct in all respects) on and as of such
earlier date.

 

  f)

No Default. After giving effect to this Waiver, no event will have occurred and
be continuing that constitutes an Event of Default or a Default.

SECTION IV. ACKNOWLEDGEMENT AND CONSENT

 

  a)

Each Loan Guarantor hereby consents to the terms of this Waiver and further
hereby confirms and agrees that, notwithstanding the effectiveness of this
Waiver, the obligations of such Loan Guarantor under each of the Loan Documents
to which such Loan Guarantor is a party shall not be impaired and each of the
Loan Documents to which such Loan Guarantor is a party are, and shall continue
to be, in full force and effect and are hereby confirmed and ratified in all
respects.

 

  b)

Each Loan Guarantor hereby acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Waiver, such Loan Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the waiver to the Credit Agreement effected pursuant to this Waiver
and (ii) nothing in the Credit Agreement, this Waiver or any other Loan Document
shall be deemed to require the consent of such Loan Guarantor to any future
amendments to or waivers with respect to the Credit Agreement.

 

  c)

Neither the entering into of this Waiver by the Term Lenders nor any other
previous action or inaction on the part of the Term Lenders constitutes or shall
be deemed to constitute a waiver of or consent to any other past, present or
future Default or Event of Default, nor shall the Term Lenders be obligated, by
virtue of entering into this Waiver, to grant any further waiver, consent or
amendment for the benefit of Borrower. Neither the entering into of this Waiver
by any Term Lender nor any other previous action or inaction of the part of the
Term Lenders constitutes a novation, waiver, release, discharge or abandonment
of any and all rights, claims or causes of action that could be raised to
challenge the dischargeability of any or all of the debt associated with the
Loan Documents.

SECTION V. Release of Claims.

To induce the Term Lenders to enter into this Waiver, Borrower and each Loan
Guarantor hereby releases, acquits and forever discharges the Term Lenders (in
their capacities as such), their respective parents, subsidiaries, affiliates,
predecessors, successors and assigns and each Term Lender’s officers, directors,
agents, accountants, attorneys and employees, from all liabilities, claims,
demands, defenses, actions or causes of action of any kind (if any there be),



--------------------------------------------------------------------------------

whether absolute or contingent, due or has become due, disputed or undisputed,
at law or in equity, that any of them now has or ever had against the Term
Lenders arising under or in connection with any of the Loan Documents, the
making of Loans thereunder or otherwise through and including the date of this
Waiver.

SECTION VI. MISCELLANEOUS

 

  a)

Binding Effect. This Waiver shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of the Term Lenders. No Loan Party’s
rights or obligations hereunder or any interest therein may be assigned or
delegated by any Loan Party without the prior written consent of all Term
Lenders.

 

  b)

Severability. In case any provision in or obligation hereunder shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

  c)

Effect on Loan Documents. Except as specifically waived or amended by this
Waiver, the Credit Agreement and the other Loan Documents shall remain in full
force and effect and are hereby ratified and confirmed. The parties hereto
acknowledge and agree that this Waiver shall be deemed to be a Loan Document.

 

  d)

Fees. All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid shall not be refundable
under any circumstances.

 

  e)

Limitation. The execution, delivery and performance of this Waiver shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of any Agent or Term Lender
under, the Credit Agreement or any of the other Loan Documents and this Waiver
shall be limited precisely as written.

 

  f)

Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

  g)

APPLICABLE LAW. THIS WAIVER, THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS WAIVER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF. BORROWER AND EACH LOAN GUARANTOR (EACH, A “SUBMITTING PARTY”), FOR THE
PURPOSES OF THIS WAIVER AND ANY AGREEMENT ENTERED INTO IN CONNECTION HEREWITH,
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE



--------------------------------------------------------------------------------

 

COURTS OF THE STATE OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY
SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS WAIVER, THE
CREDIT AGREEMENT, THE SUBJECT MATTER HEREOF, ANY OTHER LOAN DOCUMENT AND THE
SUBJECT MATTER THEREOF. EACH SUBMITTING PARTY TO THE EXTENT PERMITTED BY
APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS
A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN
THE ABOVE-NAMED COURTS, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF SUCH COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM
ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER
OR THAT THIS WAIVER, THE CREDIT AGREEMENT, THE SUBJECT MATTER HEREOF, THE OTHER
LOAN DOCUMENTS OR THE SUBJECT MATTER THEREOF (AS APPLICABLE) MAY NOT BE ENFORCED
IN OR BY SUCH COURT, (B) HEREBY WAIVES THE RIGHT TO REMOVE ANY SUCH ACTION, SUIT
OR PROCEEDING INSTITUTED BY ADMINISTRATIVE AGENT OR ANY TERM LENDER IN STATE
COURT TO FEDERAL COURT, AND (C) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH
ACTION, SUIT OR PROCEEDING ANY OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS
THAT ARE COMPULSORY OR OTHERWISE ARISE FROM THE SAME SUBJECT MATTER. EACH
SUBMITTING PARTY HEREBY CONSENTS TO SERVICE OF PROCESS BY MAIL AT THE ADDRESS TO
WHICH NOTICES ARE TO BE GIVEN TO IT PURSUANT TO SECTION 9.01 OF THE CREDIT
AGREEMENT. EACH SUBMITTING PARTY AGREES THAT ITS SUBMISSION TO JURISDICTION AND
CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF EACH OF
THE OTHER SUBMITTING PARTIES. FINAL JUDGMENT AGAINST ANY SUBMITTING PARTY IN ANY
SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND MAY BE ENFORCED IN ANY
OTHER JURISDICTION (X) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A
CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND OF
THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY THEREIN
DESCRIBED, OR (Y) IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF
SUCH OTHER JURISDICTION; PROVIDED, HOWEVER, THAT ADMINISTRATIVE AGENT OR ANY
TERM LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL
PROCEEDINGS AGAINST A SUBMITTING PARTY OR ANY OF ITS ASSETS IN ANY STATE OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA OR OF ANY COUNTRY OR PLACE WHERE
THE SUBMITTING PARTY



--------------------------------------------------------------------------------

 

OR SUCH ASSETS MAY BE FOUND.

 

  h)

Counterparts. This Waiver may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. As set
forth herein, this Waiver shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Administrative
Agent of written or telephonic notification of such execution and authorization
of delivery thereof.

 

  (i)

Taxation. Borrower agrees that for all U.S. federal, state and local tax
purposes Borrower shall in all respects treat (and report) the transactions
described in this Waiver consistently with the tax treatment requested in
writing by the Required Term Lenders.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

ORCHARD SUPPLY HARDWARE LLC, as
Borrower

 

By:

 

/s/ Michael W. Fox

 

Name:

 

Michael W. Fox

 

Title:

 

Senior Vice President, General

Counsel and Secretary

ORCHARD SUPPLY HARDWARE STORES CORPORATION

 

By:

 

/s/ Michael W. Fox

 

Name:

 

Michael W. Fox

 

Title:

 

Senior Vice President, General

Counsel and Secretary



--------------------------------------------------------------------------------

WAIVER TO THE CREDIT AGREEMENT

 

Silver Crest CBNA Loan Funding LLC

By:

 

Citibank N.A.

By:

 

/s/ Lynette Thompson

 

Name:

 

Lynette Thompson

 

Title:

 

Director

To approve the Waiver:

Name of Institution:

CANNINGTON FUNDING LTD.

By:

 

Silvermine Capital Management LLC

As Investment Manager

By:

 

/s/ Stephen Perella

 

Name:

 

Stephen Perella

 

Title:

 

Analyst

To approve the Waiver:

Name of Institution:

GREENS CREEK FUNDING LTD.

By:

 

Silvermine Capital Management LLC

As Investment Manager

By:

 

/s/ Stephen Perella

 

Name:

 

Stephen Perella

 

Title:

 

Analyst

To approve the Waiver:

Name of Institution:

ECP CLO 2008-1, LTD

By:

 

Silvermine Capital Management LLC

As Portfolio Manager



--------------------------------------------------------------------------------

By:

 

/s/ Stephen Perella

 

Name:

 

Stephen Perella

 

Title:

 

Analyst

To approve the Waiver:

Name of Institution:

COMSTOCK FUNDING LTD.

By:

 

Silvermine Capital Management LLC

As Collateral Manager

By:

 

/s/ Stephen Perella

 

Name:

 

Stephen Perella

 

Title:

 

Analyst

Name of Institution:

Baker Street Funding CLO 2005-1 Ltd.

By:

  Seix Investment Advisors LLC, as Collateral Manager

Baker Street CLO II Ltd.

By:

  Seix Investment Advisors LLC, as Collateral Manager

Mountain View Funding CLO 2006-I, Ltd.

By:

  Seix Investment Advisors LLC, as Collateral Manager

Mountain View CLO II Ltd.

By:

  Seix Investment Advisors LLC, as Collateral Manager

Mountain View CLO III Ltd.

By:

  Seix Investment Advisors LLC, as Collateral Manager

By:

 

/s/ George Goudelias

 

Name:

 

George Goudelias

 

Title:

 

Managing Director

To approve the Waiver:

Name of Institution:

GULF STREAM–COMPASS CLO 2002-I, LTD

By:

 

Gulf Stream Asset Management LLC



--------------------------------------------------------------------------------

As Collateral Manager

By:

 

/s/ Joseph Moroney

 

Name:

 

Joseph Moroney

 

Title:

 

Vice President

To approve the Waiver:

Name of Institution:

GULF STREAM–COMPASS CLO 2005-II LTD

By:

 

Gulf Stream Asset Management LLC

As Collateral Manager

By:

 

/s/ Joseph Moroney

 

Name:

 

Joseph Moroney

 

Title:

 

Vice President

To approve the Waiver:

Name of Institution:

GULF STREAM–COMPASS CLO 2007 LTD

By:

 

Gulf Stream Asset Management LLC

As Collateral Manager

By:

 

/s/ Joseph Moroney

 

Name:

 

Joseph Moroney

 

Title:

 

Vice President

To approve the Waiver:

Name of Institution:

GULF STREAM–RASHINBAN CLO 2006-I LTD

By:

 

Gulf Stream Asset Management LLC

As Collateral Manager

By:

 

/s/ Joseph Moroney

 

Name:

 

Joseph Moroney

 

Title:

 

Vice President

To approve the Waiver:

Name of Institution:



--------------------------------------------------------------------------------

GULF STREAM–SEXTANT CLO 2006-I LTD

By:

 

Gulf Stream Asset Management LLC

As Collateral Manager

By:

 

/s/ Joseph Moroney

 

Name:

 

Joseph Moroney

 

Title:

 

Vice President

To approve the Waiver:

Name of Institution:

GULF STREAM–SEXTANT CLO 2007-I LTD

By:

 

Gulf Stream Asset Management LLC

As Collateral Manager

By:

 

/s/ Joseph Moroney

 

Name:

 

Joseph Moroney

 

Title:

 

Vice President

To approve the Waiver:

Name of Institution:

NEPTUNE FINANCE CCS, Ltd.

By:

 

Gulf Stream Asset Management LLC

As Collateral Manager

By:

 

/s/ Joseph Moroney

 

Name:

 

Joseph Moroney

 

Title:

 

Vice President

To approve the Waiver:

Name of Institution:

ARES ENHANCED CREDIT OPPORTUNITIES

FUND LTD.

By:

 

ARES ENHANCED CREDIT

OPPORTUNITIES FUND MANAGEMENT, L.P.,

ITS MANAGER

By:

 

ARES ENHANCED CREDIT

OPPORTUNITIES FUND MANAGEMENT GP,



--------------------------------------------------------------------------------

LLC, AS GENERAL PARTNER

By:

 

/s/ Americo Cascella

 

Name:

 

Americo Cascella

 

Title:

 

Authorized Signatory

To approve the Waiver:

Name of Institution:

ARES IIIR/IVR CLO LTD.

By:

 

ARES CLO MANAGEMENT IIIR/IVR, L.P.,

ITS ASSET MANAGER

By:

 

ARES CLO GP IIIR/IVR, LLC, ITS

GENERAL PARTNER

By:

 

/s/ Americo Cascella

 

Name:

 

Americo Cascella

 

Title:

 

Authorized Signatory

To approve the Waiver:

Name of Institution:

ARES VIII CLO LTD.

By:

 

ARES CLO MANAGEMENT VIII, L.P., ITS INVESTMENT MANAGER

By:

 

ARES CLO GP VIII, LLC, ITS GENERAL

PARTNER

By:

 

/s/ Americo Cascella

 

Name:

 

Americo Cascella

 

Title:

 

Authorized Signatory

To approve the Waiver:

Name of Institution:

ARES XI CLO LTD.

By:

 

ARES CLO MANAGEMENT XI, L.P., ITS

ASSET MANAGER



--------------------------------------------------------------------------------

By:

 

ARES CLO GP XI, LLC, ITS GENERAL

PARTNER

By:

 

/s/ Americo Cascella

 

Name:

 

Americo Cascella

 

Title:

 

Authorized Signatory

To approve the Waiver:

Name of Institution:

CONFLUENT 2 LIMITED

By:

 

ARES PRIVATE ACCOUNT

MANAGEMENT I, L.P., AS SUB-

MANAGER

By:

 

ARES PRIVATE ACCOUNT

MANAGEMENT I GP, LLC, ITS

GENERAL PARTNER

By:

 

/s/ Americo Cascella

 

Name:

 

Americo Cascella

 

Title:

 

Authorized Signatory

To approve the Waiver:

Name of Institution:

Grace Bay Holdings II, LLC

By:

 

/s/ Richard Siegel

 

Name:

 

Richard Siegel

 

Title:

 

Chief Compliance Officer

To approve the Waiver:

Name of Institution:

Navigator CDO 2003, Ltd.

Navigator CDO 2004, Ltd.

Navigator CDO 2006, Ltd.

By:

 

CIFC Asset Management LLC,



--------------------------------------------------------------------------------

 

its Collateral Manager

By:

 

/s/ Robert Ranocchia

 

Name:

 

Robert Ranocchia

 

Title:

 

Authorized Signatory

To approve the Waiver:

Name of Institution:

DUANE STREET CLO II, LTD.

By:

 

Citigroup Alternative Investments LLC,

As Collateral Manager

By:

 

/s/ Roger Yee

 

Name:

 

Roger Yee

 

Title:

 

Vice President

To approve the Waiver:

Name of Institution:

DUANE STREET CLO III, LTD.

By:

 

Citigroup Alternative Investments LLC,

As Collateral Manager

By:

 

/s/ Roger Yee

 

Name:

 

Roger Yee

 

Title:

 

Vice President

To approve the Waiver:

Name of Institution:

DUANE STREET CLO IV, LTD.

By:

 

Citigroup Alternative Investments LLC,

As Collateral Manager

By:

 

/s/ Roger Yee

 

Name:

 

Roger Yee

 

Title:

 

Vice President

To approve the Waiver:

Name of Institution:



--------------------------------------------------------------------------------

Cent CDO 12 Limited

By:

 

Columbia Management Investment Advisers,

LLC

As Collateral Manager

By:

 

/s/ Robin C. Stancil

 

Name:

 

Robin C. Stancil

 

Title:

 

Assistant Vice President

To approve the Waiver:

Name of Institution:

Cent CDO 14 Limited

By:

 

Columbia Management Investment Advisers,

LLC

As Collateral Manager

By:

 

/s/ Robin C. Stancil

 

Name:

 

Robin C. Stancil

 

Title:

 

Assistant Vice President

To approve the Waiver:

Name of Institution:

Columbia Floating Rate Fund, a series of

Columbia Funds Series Trust II

By:

 

/s/ Robin C. Stancil

 

Name:

 

Robin C. Stancil

 

Title:

 

Assistant Vice President

To approve the Waiver:

Name of Institution:

Columbia Strategic Income Fund, a series of

Columbia Funds Series Trust I

By:

 

/s/ Robin C. Stancil

 

Name:

 

Robin C. Stancil

 

Title:

 

Assistant Vice President

 



--------------------------------------------------------------------------------

To approve the Waiver:

Name of Institution:

Columbia Variable Portfolio – Strategic Income

Fund, a series of Columbia Funds Variable

Insurance Trust

By:

 

/s/ Robin C. Stancil

 

Name:

 

Robin C. Stancil

 

Title:

 

Assistant Vice President

To approve the Waiver:

Name of Institution:

Genesis CLO 2007-1 Ltd.

By:

 

GLG Ore Hill LLC, its Collateral Manager

By:

 

/s/ Frederick Wahl

 

Name:

 

Frederick Wahl

 

Title:

 

Managing Director

To approve the Waiver:

Name of Institution:

WATERFRONT CLO 2007-1, LTD.

By:

 

/s/ James M. Lisko

 

Name:

 

James M. Lisko

 

Title:

 

Senior Vice President

   

Grandview Capital Management, LLC

   

As Investment Manager

To approve the Waiver:

Name of Institution:

LATITUDE CLO II, LTD

By:

 

/s/ Kirk Wallace

 

Name:

 

Kirk Wallace

 

Title:

 

Senior Vice President